69


            OFFICE    OF THE ATTORNEY GENERAL    OF TEXAS
                                AdSTIN




Ronorablo Coorge PI. Sheppord
COaptrOllW OS Pub110 A000uW
A-tin,  Texas
Deer Sir:




       YOU r.quTt
88 r0110wet

    this d~pertmmt
    of San Antonio.


                                     ou to advise      thir
                                     give ta this      attaoh-




    bonda &id not nest the legal  reqeiremnb     for     inree$-
    ment of the fwids of tho Lloyd8,’ although   there     -8      ‘.
                                                                                its
                                                                                   ::
                                                                                        70
                                                                                             .,




Honorable     000.    H. 3heqqard,   p.   iI



        ample oeouritg bbok of the bonds, In saohlnery             an4
        equipment en4 ot.hor parSone prOpsrtpb
               *U&r     the prOViSiO~3 Or the l&W, SS it then
        reed, tbe Wz~~on Z3took of & eoloent,         4ivldSn&-paying
        corporation     no8 elIglblS   for the guaranty run4 of the
        Lloyde~ therefore,      w6 organized Dairy Iniestm5nt8,
        InoorporStrd,     using a0 Its Cspltsl     St0ok ~139,000 In
        bon&l8 0t Dslrylend,      D’mrpcirated,   plus $1,000 in oaeh.
        T~s boads of Dalrylrnd,       Inoorporeted hMe now been
        oallod and in 11~ or thaiso bonds, DeIry InveetmSnte
        non has a Illortge@ upon the ?ort Wrth plant oi the
        da lry oom~~ni~e~ The InNr8naS Dopsrtment egrood with
        this Snbatitutlon      an4 I think we h8vs oonvInood thSi#
        that the eeourlty      b8ok ot the QUO,000 note is, now,
        SvSu better than it was whoa Dairy ~Invtestmnte orned
        Dairyland,    Inoorporateb    boa48.
             *At     Sny reto,   you oan Sso that     there   Ma no
        pioperty   orested by the organlutlon          of Deity   3b?~et-
        m3nte,   i’le WQTOthfaretoiore paying taxes on tho prop-
        erty eeeuring th6 bonds of. Dairyland,    Inoorporatod
        end wo have oontinue& to do so ever sinas then1 snd
        aInoS the Subetltutlon  of the tIret mortgdgs otl the
        Port iforth plant or the Company, we have, of ooure6,
        oontinued to pay tars4 upon the Port Prouth plant a?
        the Company. *
          The Iesu6 reised  15 whether DSIry Xnveetmente,                    Ino,
owes ad va1ors.a taxes on laid bonde and mortgage not@.
             Artlolo VIII,  S6otion        1 Of th@ Texae Conetitutlon          Qro-
older    in part 5s r0now5t
                                                                         .
              -TexatIon ohall be squel and uniform.     All
        prbpsrty In this State,    whether owned by natural
        persona or oorpor,~tlonS,   other then muni0Ipal
        shall be tax04 in proportion to Ite value, whi oh
        Shall be asoertained    Sn may be provided by law.”
             atlole      7145, R. 3.,     prov14eSr
             -All prsporty, rf301, geraonol or mixed, ox-
        oept ouoh ES may be herslnaftar   expressly Ox-
                                                                              ‘.,L.;
                                                                              ._ ._    ,73.




Bonosoble   Oeo. X. Sheppard,      p. 3


    lasptsd, IS eub,joot to texatlon,         en4 t&o as&a8 ahall
    be rmdered     and   listed   as bernin    prsaoribed.*
         Artiale   9149, R. S.,     provI4eer
          *Parsonal property,     Sor the purposes     ei texe-
    tlon, Shall ba oonetrusd to lneluda all goods,
    chattels    an4 eireote,    an4 all monayr, OradItS,
    bonds and othar svI4eeaae       of debt owned by aitlrens
    or tbie 3tato. whatbor tbo same bo in or out of the
    Statei all ahlps, boats an4 vessel0          belon&$ng to
    lnh@tbltaate of tbI8 Mate,        lf reuiStexed    in thle
    Stats,   whathof st hose or lbroa4, anC all aapltal
     Invsetsd tbarein; all monaga at Iat6raet,           either
    wlthln or kitbout tho State; due the forl)on, to be
    taxed over end above what he pay5 lnter*et            for,
    and all other debte due such porfaoa over an4 abovo
    his Indebte4nese~ all publio atook an4 eoouritiee;
    all etook la turn-pikoe,       railr0a4e,    oenels and other
    ~oorporutione (azoept national        bunks) out of the
    State,   oane4 by inbabltente       of thI8 Stati;    all per-
    aonal estate of nonaye oorporatione,           whothor the
    owners thereof roaida in or out oT thle State,              an4
    the   Inoome of any annuity,      unle~se the aapit61 of
    euoh annuity b@ taxed sit&In this state:           n11 Shares
     in any bnnk organized or that nuy bs organlzad under
    tha laws or tha United Stpltss;        all lwrovemmte
    made by peraoau upon lands bald by them, the title
    to whiah ia still      voata4 in the State of Taxaa, or
    in any rsllrca 4 oompaay, or whloh have baen amapt-
    a4 frora taxntlon    for tba bemilt       of any railroad
    ootapanyb o r lny other oorporation whose jmpsrty             le
    not eubjeat to the. sane no40 an4 rula oi taxation
    a8 other   property.*
         AxtiOle 9149 dOrinesthe word *am4lts*             to mean an4 In-
aludo Noverf olalm and d-and for money or other             valuable thing,
and ovary annuity or sum or money rooaivable   at          tatated parioda,
duo or to baooma Uutv, and all olsilps en& demunds          eaoure4 by doe4
or mortgage, duo or to bemse 4ue.*
          The law is ‘well asttlod   that bond8 and note8 ore oonaider-
ed 88 wproparty*     for tba purpose  of torutlon under sivid statutes.
Guaranty Llle Inauranoe Cornpaw 08, City of Austin,      190 8. M.
189 (Sup. Ct.)i Hall ~8, Ullar,       115 3. a. 1166 @up, Ct.); uity
of Abllena ta. Pryar 143 S. ‘8. (2d) 584, 557; Texas Land and
Cattle Company la. City Of Fort Worth, 93 a. k”. (26) 850, appeal
“,‘~a~d,gt3      Il. 9. 716, rrkma@#$ danied 298 U. 9. 7491 26
  . . .       .
          The luthoritfea        on the auh$mt  818 almost unanfmou# IA
favor    or tha   wpl,ll-eat8bllah&     mile, uphald or reaoppiaad In
auiasroua   aaae8, that to tax the debt aeoured by a sort@@         or
other lian      DA real   estata 8Ad elm the real ostote at 1ta ruii
value la not tloubls tarabioA.*          122 A. L. R, 743 aad ca8aa there
aitod.    sea ala0 40 ‘Per. furlo.       94.
        In i)risns vs.       Fort,    57 9. z. Bd, 91, writ   o? error   r&mnd,
the Court raid I
         *Ia ma4 lnstanaes,      if not as a geAore1 rule,
    WheA arodits are taxed, the renult         is dupllasta
    taxation.      Pm instsnoa,   when property       ia sold
    OA oredlt,     ths purohaeer 18 required to pay texl)a
    on it, regsrdlnss     of the fact tbat     it   ie not paid
    tar, and the aellar      ia ra:uiwd    to pay taxes upon
    the amount of the debt owing to bin! By the pur-
    ohemr.      Now, while auah taxation     1s not llle,&,
    it la, In 8 sense,     double texotion;       and it is for
    this raeson, and to titiaate        to 60s~ oxtsnt this
    hardkhlp, that the ratenua       lane of many atat8J
    r:rE      taxpayer8 to dadwt the debt8 owing by

         IA oonnsotion    with tha inoorporatioa       of Dam Tnvaa6man68,
IAO., an artldavlt    waa   filed by the incOrpoFatOr8      *ritZi ths Saa-
ratory of S;ibatlr lo aaoordancr with Art1019      1308, R. 3.. to the
bffeot thst *the full amount c? t&i 00 itsl          ato~ck with per value
to ba lsaacd by eaid ampany, namalyr s 13O,COO.O0, ha8 bOOA fA
Rood faith aubsorlbad     and   -)l,OOO.OO thsreoi ha8 bean paid fcr in

would,    in d\rr oplnlon,     ‘be   lnaonelstant    hold tbot   eald bond8
                                                                                             73




l?onorabla         Cao l N. Shsppard , p, 5



sera mproperty* In orCar to offdot  a valid  inoorporatlon of said
company, but to deny they ware *pri:perty” i~r tax purposes.
             In the reoant oaoe of City of S’lohita ?allo va, Cooper,
170   S.   ‘8. (26) 777, 780, writ of error retuaod,   the Court said:
               is olear to us ttat It woe lntended by the
             *It
      framara  of our Conaaltution   tbat all property   should
      be 8ubJeat to taxation,    upon en equal and uniform
      baa18 for tba purpose of defraylou     the eorernmantel
      expense,  with cho oxoaptian   only of auoh property
      aa thrlt dooument epaolfloellp      axaapta therefrom   and
      auoh au tha Laglalaturo      shall,  under Coaatitutloaal
      roatrlotlonr,  by expllalt     language,   daalero  to ba
      @xampt.
           *It la the univarsel         rule in tbie     state    ttat   tba
      Constitution      has datlnitcly      provld3d   for awry Porn
      of exemption      of property     fmn tsxntion;       tbot     if cm
      axersgtion is so mRo it oennot bu anlargad upon elthor
      by the Lc~lslstura       or by the oourta.        Sam oourta have
      cone far     onourh’. to say that if there la a rmaonsblo                 ~:-.
      doubt uta to tba slwning         of the Constitution       .i~ 1Mttera
      of exemptlone,      ths doubt will ba resolved           against     tbit
      sxa~ptlon,     for eXWiptlOn*      iron toxetlon      trr not favor-
      ad by the Conatitutlon         noP by tbo Courts in their
      OOAStfUOtiOA.         ‘City   oi   Dal.ioa   vs.   Cootcan,         Z’ex.       Clv.
      A>Q., 160 3.         :;‘. 32, vcrlt rafuaodi      JOAQS vs. ~LW.llaam,
      121 Ter.        94, 45 fi. 2. Bd 130,        7-S A.L.R. 983.”

         8lnoa,  in our opinloA,  no grounds axlat IA this oaao upon
shioh an exemption   oould be pradioatad,   “9 bald that Dairy b
VODtmenta, Ino.,   is liable  for ad valorom tares 0A t&a bonds
end mortl(aga indgbtodndsa   ornad by said aorporetlon.
                                                         ioura      *my           truly